— Order unanimously reversed and petition dismissed. Memorandum: The evidence adduced at the fact-finding hearing is insufficient as a matter of law to establish beyond a reasonable doubt (see Matter of Richard S., 27 NY2d 802; Matter of Terry UU., 52 AD2d 683) that appellant is a person in need of supervision within the meaning of subdivision (b) of section 712 and section 732 of the Family Court Act (see Matter of Freeman B., 93 AD2d 997; Matter of David N., 92 AD2d 739). (Appeal from order of Erie County Family Court, Sedita, J. — Family Ct Act, art 7.) Present — Hancock, Jr., J. P., Doerr, Denman, Moule and Schnepp, JJ.